Citation Nr: 1725329	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for an anxiety disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obsessive compulsive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 and June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In his August 2009 Form 9, the Veteran claimed that a panic disorder, skin cancer, posttraumatic stress disorder, sleep apnea, hyperlipidemia, scoliosis, hyperthyroidism, depression, and spinal stenosis of the lumbar region were due to service.  In April 2017, the RO sent the Veteran a letter explained how the Veteran can file a claim for these issues.  

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for asbestosis and obsessive compulsive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's anxiety was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to feeling down, forgetfulness, shortness of breath, disorientation, isolation, depressed mood, anxiety, suspiciousness, panic attacks weekly or less, chronic sleep impairment, mild memory loss, low energy, hopelessness, helplessness, nervousness, restlessness, fatigue, excessive worrying, second guessing and irritability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in May 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by examiners who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  Since the Veteran reported new symptoms, the Board remanded the issue of anxiety in 2013 so that a new examination for anxiety could be provided.  This examination was provided in September 2015.

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.



II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for anxiety when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADL) (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267   (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.

III.  Analysis

The Veteran was afforded a VA examination in June 2006.  The Veteran reported feeling down secondary pending legal problems.  He reported that he was charged with attempted lewd and lascivious conduct with three teenage girls in the past.  He cannot live with his wife currently because his house is across from a high school.  His sleep and appetite were good and energy was fair.  He enjoyed reading the Bible and attending church functions.  The Veteran reporting forgetting things and retelling things over and over again and believes that this is secondary to his obsessive compulsive nature.  The physician thought that this was more related to his concentration problems secondary to his mood than an actual obsessive compulsive disorder.  The Veteran reported a fair cognitive status, but the examiner noted that a mini mental status examination showed a score of 30 out of 30.  He is able to complete activities of daily living completely independently.  He denied suicidal or homicidal intent or plan.  The Veteran only has treatment twice a year for his mental disability and takes three medications for it.  

Upon examination, the Veteran was not distractible and maintained eye contact throughout the interview.  His speech was average rate and volume.  His mood was euthymic and affect was of average range and intensity.  The Veteran's memory was intact and he was of average intellectual functioning.  He was coherent, logical, and goal-directed.  He had no delusions, illusions or hallucinations.  He was not suicidal or homicidal.  His insight and judgment were fair.  The examiner diagnosed the Veteran with anxiety disorder and assigned a GAF score of 65.  The examiner opined that his anxiety disorder was moderately disabling and the Veteran was employable from a psychiatric perspective.  He was also competent to handle his own funds.  The examiner found that his capacity of adjustment was good because he had ability to work and he had a very supportive family.  The examiner opined that the Veteran did not have a significant disability associated with his primary anxiety disorder but his pending legal situation was expected to make his anxiety to be worse for the short-term.

The Veteran was afforded a VA examination in June 2008.  He reported that he goes to a court-ordered sex offender group.  In terms of symptoms, he reported shortness of breath, "panicky" when he cannot find his wife, and scared when he feels like something is closing in on him.  He also reported forgetfulness and disorientation.  He reported becoming anxious when watching a war movie but this happens every once in a great while.  He believes that he has obsessive compulsive disorder because he would tell his boss the same thing three to four times a day, cleans his toilet one to two times a day, cleans sink two to three times per day and puts his fishing tackle away in a certain way.  He has been married for 42 years.  He reported a "perfect" relationship with wife and good relationship with children and grandchildren.  He has good relationship with pastor but few friends.  He enjoys fishing and visiting his daughter.  The Veteran was charged with attempted lewd and lascivious act on a girl because he giving a girl a massage, and he was charged with inappropriately touching her buttocks.  The examiner noted that the Veteran was currently on probation for the charge.  It was noted that the Department of Corrections records indicate that he was charged with two separate offenses in 2002.  It was noted that he served 6 months in jail and was given 5 years probation, prior to the appeal period.  He was fired from his job in 2004 as a result of this legal problem.  

Upon examination, he was clean, neatly groomed, appropriately dressed, cooperative, friendly, normal affect, good mood, attention was intact, and oriented.  His thought process and content was unremarkable.  He had no delusions.  He understood the outcome of his behavior.  He partially understood that he has a problem.  There was no sleep impairment, hallucinations, or inappropriate behavior.  He did not have obsessive behavior, panic attacks or homicidal or suicidal thoughts.  His impulse control was good with no episodes of violence.  There was no problem with activities of daily living.  The psychological testing suggested that the Veteran was experiencing a moderate amount of emotional distress and feels demoralized with his current life's circumstances.  Individuals with similar profiles are often seen as experiencing symptoms associated with depression.  The Veteran isolates from other and prefers to be alone.  He has low self-esteem.  The examiner noted that given his current legal difficulties, it is not surprising that his profile suggests that he believes others have it out for him or are out to get him.  The examiner diagnosed the Veteran with anxiety disorder and a GAF score of 75 was assigned.  The examiner opined that his mental disorder was not severe enough to interfere with occupational and social functioning.  

In September 2015, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with generalized anxiety disorder, alcohol use disorder and panic disorder.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis because the effects and symptoms overlapped to such a degree that it is impossible to differentiate what symptoms are caused by each mental disorder without resorting to mere speculation.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He reported being in contact with one sister.  He has some friends and worked-out at the gym and at home.  He has been married for 50 years.  The Veteran reported drinking one to four drinks of alcohol every day.  He reported depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired impulse control, such as unprovoked irritability with periods of violence.  

Upon examination, the Veteran was adequately groomed and appropriately dressed.  He was cooperative and no distractible.  His speech was spontaneous, easily understood and average of rate and volume.  The Veteran's mood was euthymic.  His affect was congruent with mood.  His memory was intact, and his thought process was coherent, logical and goal-directed.  The Veteran was tangential at times but not circumstantial.  The Veteran reported that his anxiety was getting worse.  He reported panic attacks once a week.  He reported waking up believing someone is breaking into his house.  He woke up twice a night.  He denied any significant problems with ADLs.  The Veteran's wife drove him to the appointment.  Psychiatric testing yielded an invalid profile.  The examiner found it quite likely that there was some intentional exaggeration of the current symptoms, possibly for secondary gain issues.  The Veteran denied current suicidal ideation of plan.  The examiner opined that his current mental disorder did not preclude occupational functioning in a sedentary structured, solitary work environment that accommodates physical limitations because the Veteran's ability to understand and follow instructions was not profoundly impaired.  The Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  The Veteran's ability to sustain concentration to task persistence and pace is considered moderately impaired.  The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered not impaired.  The Veteran's ability to respond appropriately to changes in the work setting is considered moderately impaired.  The examiner found his symptoms of depression to be mild and symptoms of anxiety to be moderate.  The Veteran reported symptoms associated with depression which include depressed mood, low energy, hopelessness, and helplessness.  The Veteran reported symptoms associated with anxiety which include nervousness, restlessness, easily fatigued, excessive worrying, second guessing, and irritability.  

A June 2015 VA treatment record notes a diagnosis for a panic disorder, generalized anxiety disorder and rule out PTSD.  A GAF score of 64 was assigned.

In an August 2008 statement, the Veteran reported panic attacks, difficulty with short and long term memory, memory problems with locations, indecisiveness and thoughts of suicide.  He reported that he had been diagnosed with obsessive compulsive disorder.  He reported that his wife handles his financial affairs and drives him around.  

Several VA treatment records, including an August 2011 and May 2013 record, note that the Veteran denied symptoms of obsessive compulsive disorder. 

The Veteran is currently service-connected for an anxiety disorder.  He filed a claim for a higher evaluation for his anxiety disorder in April 2006.

Having carefully reviewed the evidence of record, the Board concludes that higher evaluations are not warranted for the Veteran's anxiety.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV or DSM-V.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

In this case, the Board observes that during the appeal period, the Veteran's reported symptoms included feeling down, forgetfulness, shortness of breath, disorientation, isolation, depressed mood, anxiety, suspiciousness, panic attacks weekly or less, chronic sleep impairment, mild memory loss, impaired impulse control such as unprovoked irritability and periods of violence, low energy, hopelessness, helplessness, nervousness, restlessness, easily fatigues, excessive worrying, second guessing and irritability.  The June 2006 examiner found his anxiety disorder to be moderately disabling and that the Veteran was employable from a psychiatric perspective.  The examiner found that his capacity of adjustment was good because he had ability to work, and he had a very supportive family.  The examiner opined that the Veteran did not have a significant disability associated with his primary anxiety disorder but his pending legal situation was expected to make his anxiety to be worse for the short-term.  The June 2008 examiner opined that his current mental disorder was not severe enough to interfere with occupational and social functioning.  The September 2015 examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the objective evidence of record does not demonstrate occupational and social impairment with reduced reliability and productivity, or with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  The evidence does not demonstrate flattened affect, speech disturbance, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran has claimed short and long term memory impairment, testing has consistently showed that he does not have impairment of his short and long term memory.  The June 2006 examiner noted that although the Veteran reported a fair cognitive status, a mini mental status examination showed a score of 30 out of 30.  The Veteran reported problems with repeating things because he forgets that he already said them.  The physician thought that this was more related to his concentration problems secondary to his mood than an actual obsessive compulsive disorder.  The record does not show that he is only able to retain highly learned material or that he forgets to complete a task.  The Board acknowledges that the September 2015 examiner noted impaired impulse control which is a symptom included under the criteria for a 70 percent evaluation.  The examination report shows that the Veteran reported impaired impulse control, such as unprovoked irritability with periods of violence, but in the clinical evaluation it was noted that anxiety included the symptom of irritability.  There was no indication that either the Veteran reported or that the examiner found that there was unprovoked irritability with periods of violence.  The Board finds that the weight of the evidence shows that the frequency, severity, and duration of the Veteran's symptoms are contemplated by the criteria for a 30 percent evaluation in that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his anxiety. 

The Board also acknowledges the Veterans allegations that he had suicidal thoughts.  The June 2006 and June 2008 examination reports note that the Veteran reported no suicidal ideation.  VA treatment records also do not show reports of suicidal ideation.  The Veteran alleges that he reported suicidal ideation to past examiners and that they did not include his statement in their reports.  Partly due to the Veteran's allegations, the Board remanded the case in 2013 stipulating that the Veteran receive a new examination.  He received a new examination in September 2015, and the Veteran again did not report suicidal ideation at that time.  The evidence does not show that the Veteran has consistently reported suicidal ideation, and therefore, the Veteran is not found to be credible as to his report of suicidal ideation.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 50 percent or higher.  As such, the Board concludes that a 30 percent evaluation for the Veteran's anxiety is appropriate.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert.


ORDER

Entitlement to a higher evaluation than 30 percent for an anxiety disorder is denied.  


	(CONTINUED ON NEXT PAGE)




REMAND

In an October 2013 remand, the Board instructed that a statement of the case should be issued for the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis and whether new and material evidence has been received to reopen a claim for obsessive compulsive disorder.  A statement of the case was not issued.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the deficiency discussed above, these issues must be remanded to the AOJ for issuance of a statement of the case.
Although the Veteran has alleged that he is unemployable partly due to his psychiatric disorder.  The Veteran has also has alleged that he is unemployable due to his lung disability.  Therefore, the Board finds that the issue of TDIU cannot yet be decided by the Board as it is intertwined with the issues that are being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis and whether new and material evidence has been received to reopen a claim for obsessive compulsive disorder.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran should be informed of this fact.

2.  Following the issuance of the SOC above, readjudicate the Veteran's claim for TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


